SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Sale of Interest in Transierra Rio de Janeiro, August 5 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that it has sold its 44,5% stake in Transierra S.A. to Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) for US$ 106.7 million. This operation is aligned with the Company´s Strategic Plan and complies with Law466 of December 2013 with sets the regulatory framework for state owned companies in Bolivia. Transierra S.A., constituted in 2000, is the company that provides hydrocarbon transportation services through pipelines, connecting San Alberto and San Antonio fields to the Bolivia-Brasil gas pipeline (Gasbol). Petrobras operations in those fields will not be impacted by this deal. Petrobras reaffirms its presence in Bolivia, investing in the upstream sector, where it operates in accordance with the highest standards of social and environmental responsibility. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 5, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
